Citation Nr: 9931052	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-48 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of right knee Osgood-Schlatter disease, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

3.  Entitlement to an increased rating for post-operative 
residuals of left knee Osgood-Schlatter disease, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.

5.  Entitlement to an increased rating for status post 
gastrectomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1946 to 
September 1946, and from November 1950 to November 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
veteran testified before the undersigned member of the Board 
at a hearing held at the RO in June 1996.  This case was 
remanded by the Board in October 1996 and October 1997; it 
was returned to the Board in August 1999.

The Board initially notes that the veteran, on his 
substantive appeal submitted in May 1998 with respect to his 
claim for an increased rating for gastrointestinal 
disability, marked the box to indicate a request for a 
hearing before a member of the Board, but did not mark the 
additional boxes used to specify whether he desired that such 
a hearing be held at the RO or in Washington, DC.  The 
veteran instead requested in his substantive appeal that he 
be scheduled for a hearing before a hearing officer at the 
RO; such a hearing was held in August 1998, and neither the 
veteran nor his representative has otherwise suggested that 
the veteran desires a hearing before a member of the Board in 
addition to the August 1998 hearing.  Accordingly, the Board 
concludes that the August 1998 hearing satisfied the 
veteran's request for a hearing.

The Board also notes that while the case was in remand 
status, the RO granted service connection for arthritis of 
the right and left knees in May 1999, assigning each knee a 
10 percent evaluation.  The veteran was thereafter provided a 
Supplemental Statement of the Case later in May 1999 
addressing the initial evaluations assigned his bilateral 
knee arthritis.  The Board notes that the veteran's 
representative has continued to present argument with respect 
to bilateral knee pain, weakness, incoordination, 
fatigability and restricted motion, all of which are relevant 
to the evaluation of arthritis.  Accordingly, the issues on 
appeal are as listed on the title page of this action.
 
The issue of entitlement to an increased rating for status 
post gastrectomy is addressed in the remand at the end of 
this action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issues decided herein has been obtained. 

2.  The post-operative residuals of right knee Osgood-
Schlatter disease are productive of no more than slight 
instability of the knee.

3.  The veteran's right knee arthritis is mild in nature, and 
is productive of pain, minimal crepitation, some swelling and 
fatigability on flare ups, but not by any weakness, 
incoordination, effusion, locking or significantly diminished 
range of right knee motion or function.

4.  The post-operative residuals of left knee Osgood-
Schlatter disease are productive of no more than slight 
instability of the knee.

5.  The veteran's left knee arthritis is mild in nature, and 
is productive of pain, minimal crepitation, some swelling and 
fatigability on flare-ups, and by some limitation of motion, 
but not by weakness, incoordination, effusion, locking or 
significant diminishment of left knee function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-operative residuals of right knee Osgood-Schlatter 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(1999).

2.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5258, 5260, 5261, 5262 (1999).

3.  The criteria for a rating in excess of 10 percent for 
post-operative residuals of left knee Osgood-Schlatter 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(1999).

4.  The criteria for a 20 percent rating for left knee 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5258, 5260, 5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected bilateral knee disabilities.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

Factual background

Private medical records from R.C. Soriano, M.D., for June 
1973 to November 1996, show recent treatment for 
osteoarthritis of the right knee and muscle spasms of the 
left leg.

On file are VA treatment records for 1991 to September 1998 
which document complaints of left knee pain and recurrent 
locking, catching and giving way.  Physical examination of 
the left knee disclosed the presence of marked tenderness 
over the medial joint line, mild varus deformity and 
quadricep atrophy.  The veteran exhibited an antalgic gait 
secondary to left knee pain but no swelling, locking, giving 
way or effusion was demonstrated on evaluation.  The veteran 
exhibited a positive drawer sign and minimal medial and 
lateral laxity, but his ligaments were described as stable 
and no evidence of instability was otherwise identified.  The 
treatment reports show that he occasionally demonstrated 
diminished range of left knee motion, with flexion to 100 
degrees and extension to 10 degrees, with minimal crepitus, 
although his range of knee motion was generally full.  The 
treatment records reflect that the veteran reported symptoms 
of a loose body in the left knee, and that a diagnosis of 
left knee medial meniscus tear was considered.  X-ray studies 
of the left knee, however, were negative for evidence of a 
foreign body, although they showed mild medial joint space 
narrowing and mild patellofemoral degenerative changes.

With respect to the right knee, the records document 
complaints of pain, giving way and locking.  Physical 
examination disclosed the presence of mild crepitance, a 
positive drawer sign and mild anterior cruciate ligament 
laxity, although no evidence of instability was identified, 
and the veteran consistently exhibited full range of right 
knee motion.  X-ray studies showed mild medial joint space 
narrowing and mild patellofemoral degenerative changes.

Private medical records from J. Galani, M.D., for March 1991 
to February 1998, show complaints of intermittent left knee 
pain.  Physical examination demonstrated the presence of 
tenderness, but no swelling.  The veteran was diagnosed with 
osteoarthritis of the left knee.

On file is a statement, dated in May 1991, by Vincent D. 
Waldron, M.D.  Dr. Waldron reported that the veteran had 
complained to him of left knee soreness and frequent giving 
way.  On physical examination, Dr. Waldron was able to 
produce a snapping sensation in the left knee without any 
associated tenderness.  He identified the presence of some 
laxity in the lateral band as well as with the anterior 
cruciate ligament.  X-ray studies purportedly showed no bony 
abnormality and he diagnosed the veteran with probable severe 
chondromalacia of the left medial femoral condyle and 
recommended a knee brace.  An April 1994 treatment note by 
Dr. Waldron documents the veteran's complaints of bilateral 
knee pain, giving way and swelling, with consequent 
difficulty in traversing stairs; the veteran reported that he 
occasionally used a cane.  Physical examination disclosed the 
absence of redness, heat, swelling or any obvious deformity 
associated with the knees.  The veteran exhibited full range 
of knee motion, bilaterally, and good ligamentous and 
cruciate stability.  Dr. Waldron stated that he was unable to 
reproduce the pain or snapping sensation present at the 
veteran's prior evaluation in May 1991.  

The veteran was afforded a VA examination in October 1992, at 
which time he complained of pain, soreness and tenderness, as 
well as occasional swelling, crepitation and give way.  The 
veteran reported that his knees were affected by changes in 
the weather and that he wore elastic supports.  Physical 
examination disclosed the presence of slight patellofemoral 
crepitation with motion, with no effusion or joint line pain.  
The veteran exhibited slightly positive anterior drawer, 
worse on the right, but with no other instability noted.  
Range of knee motion testing disclosed flexion to 130 degrees 
and extension to 0 degrees, bilaterally.  X-ray studies 
showed the presence of bilateral vascular sclerosis but no 
evidence of fracture, dislocation or significant bone 
pathology.  The veteran was diagnosed with postoperative 
residuals of bilateral Osgood-Schlatter disease.

At his June 1996 hearing before the undersigned, the veteran 
testified that he experienced daily bilateral knee pain as 
well as occasional swelling which interfered with his ability 
to ambulate.  He averred that the swelling episodes would 
last up to eight weeks, during which time his knee symptoms 
would be incapacitating.  He testified that his knees gave 
out on a daily basis and that he wore elastic supports and 
used a cane on a regular basis.  The veteran reported that 
his knees had been symptomatic during his working years, and 
that he had retired in part due to his knees. 

The veteran was afforded a VA examination in February 1997, 
at which time he complained of bilateral knee pain and 
reported that he experienced flare ups of his bilateral knee 
disability every four months.  He reported that during flare 
ups he experienced increased pain and swelling with 
consequent difficulty in ambulating; he indicated that he 
used braces or a cane during such flare ups, although he did 
not present with either type of ambulatory aid on 
examination.  The veteran reported that activities requiring 
heavy use of his knees, including climbing, squatting and 
crawling, tended to exacerbate his knee symptoms.  On 
physical examination the veteran exhibited minimal 
patellofemoral pain and crepitation with motion, bilaterally, 
with no effusion, joint line pain or instability.  Range of 
knee motion testing disclosed flexion to 135 degrees and 
extension to 0 degrees, bilaterally.  X-ray studies showed 
the presence of minimal arthritis of the left knee and a 
normal right knee.  The examiner concluded that the veteran 
would have more knee pain, swelling and stiffness with flare 
ups, with associated difficulty in ambulation, although he 
could not provide an opinion with respect to any consequent 
loss of motion.  The examiner noted, however, that the 
veteran exhibited no evidence of weakness, incoordination or 
excess fatigability associated with the knees on evaluation.

The veteran was afforded a VA examination in May 1998, at 
which time he complained of intermittent bilateral knee pain 
and swelling, as well as right knee instability.  He denied 
any symptoms of locking associated with his knees.  Physical 
examination of the knees showed the absence of any effusion 
or edema, and range of knee motion testing disclosed flexion 
to 120 degrees and extension to 0 degrees, bilaterally, with 
the presence of mild patellar facet tenderness and joint line 
tenderness.  The veteran exhibited no evidence of right or 
left knee medial or lateral instability, although he showed a 
positive anterior drawer sign on the right knee.  X-ray 
studies demonstrated the presence of narrowing of the medial 
compartment of both knees.  The veteran was diagnosed with 
mild degenerative joint disease of both knees and with an old 
anterior cruciate ligament tear of the right knee.  The 
examiner concluded that the veteran was not, either 
clinically or radiographically, a candidate for surgical 
intervention with respect to his knees.  The examiner noted 
that the veteran would experience swelling, pain and 
decreased motion with flare ups, which would be arthritic in 
nature.  He noted that the veteran's main limitation was 
tiredness.  

Of record is the report of a May 1999 VA examination which 
recorded complaints by the veteran of bilateral knee pain and 
stiffness, as well as occasional swelling, give way, locking 
and fatigability.  The veteran reported experiencing flare 
ups twice each month, during which time he would experience 
increased pain, swelling, stiffness, incoordination and 
weakness requiring the use of braces or a cane; he did not 
require the use of ambulatory devices on examination.  
Physical examination showed that the veteran was able to 
ambulate without assistance and was able to squat with pain 
only at the extremes of motion.  The veteran exhibited no 
knee weakness but did show increased varus deformity 
bilaterally.  Examination of the right knee disclosed the 
presence of generalized pain and tenderness with motion 
without evidence of effusion.  Range of right knee motion 
testing disclosed flexion to 140 degrees and extension to 0 
degrees.  The knee was stable to medial and lateral testing, 
although some looseness to anterior and posterior testing was 
identified.  Examination of the left knee disclosed the 
presence of mild pain with motion, also without evidence of 
effusion.  Range of left knee motion testing also disclosed 
flexion to 140 degrees and extension to 0 degrees.  There was 
some looseness to anterior posterior testing, but no 
abnormalities were identified on medial and lateral testing.  
X-ray studies showed narrowing of the medial compartment of 
both knees, with no evidence of fracture or dislocation.

The examiner stated that while there was objective evidence 
of pain and tenderness over the tibial tubercles on both 
knees, the veteran maintained good bilateral knee function.  
The examiner noted that the veteran had not demonstrated any 
incoordination or weakened movement on evaluation, although 
he opined that the veteran would exhibit some fatigue with 
repetitive motion and overuse of the legs.  With respect to 
flare ups, the examiner stated that he was unable to 
determine any diminishment in the veteran's range of 
bilateral knee motion during flare ups, but he noted that the 
veteran was able to perform normal daily activities, although 
activities requiring climbing, squatting or crawling would be 
difficult.  The examiner lastly noted that although the 
veteran was voluntarily retired, he had not retired solely 
due to his bilateral knee disability and further noted that 
the veteran's knee disabilities did not themselves preclude 
him from working. 

Analysis

As was noted in the Introduction, the veteran's service ended 
in November 1952.  In March 1955, service connection was 
granted for post-operative residuals of bilateral knee 
Osgood-Schlatter disease, evaluated as noncompensably 
disabling.  In May 1997, the RO granted the veteran 
compensable ratings for the post-operative residuals of his 
bilateral Osgood-Schlatter disease, assigning each knee a 10 
percent evaluation, effective September 30, 1992; those 
evaluations have remained in effect since that time.  In May 
1999, service connection was granted for arthritis of the 
right and left knees; the veteran was assigned separate 10 
percent evaluations for each knee, effective July 15, 1994.  
The separate 10 percent evaluations have remained in effect 
since that time. 

The RO rated the veteran's right and left knee arthritis as 
10 percent disabling each under Diagnostic Code 5010.  Under 
that code, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  A 10 percent rating is warranted where flexion of the 
leg is limited to 45 degrees, a 20 percent rating is 
warranted where flexion is limited to 30 degrees, and a 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 
percent rating is appropriate where extension of the leg is 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, and a 30 percent rating is 
warranted for extension limited to 20 degrees.  38 C.F.R. §  
4.71a, Diagnostic Code 5261.

Alternatively, a 20 percent rating is warranted for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Malunion of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent evaluation.  Malunion of the tibia and fibula with 
moderate knee or ankle disability warrants a 20 percent 
evaluation.  Malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The RO rated the veteran's right and left knee post-operative 
residuals of Osgood-Schlatter disease as 10 percent disabling 
each under Diagnostic Code 5257.  Under that code, slight 
knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for moderate knee impairment.  
38 C.F.R. § 4.71a, DC 5257.  

A.  Right knee

With respect to the veteran's right knee arthritis, the Board 
finds that the evidence of record demonstrates that the 
veteran's disability picture most nearly approximates the 
criteria for a 10 percent evaluation.  The evidence shows 
that the right knee arthritis is productive of minimal pain 
and crepitus, and that the veteran experiences flare ups of 
varying frequency during which time his symptoms include 
increased pain and swelling requiring the use of ambulatory 
aids.  The evidence shows, however, that the veteran's right 
knee arthritis has been consistently described as minimal and 
that he retains good right knee function, even with 
consideration of flare ups, and that he is usually able to 
squat and to ambulate without the need for assistive devices.  
Moreover, although the veteran exhibited some diminishment of 
right knee motion on examination, he has never demonstrated a 
loss of more than 20 degrees of flexion, and he has not 
exhibited any evidence of swelling, effusion, locking, giving 
way, weakness or incoordination.  The veteran's complaints 
concerning the swelling, giving way and locking he 
experiences, as well as his increased symptoms during flare 
ups, have been considered, but when all of the evidence is 
considered, there simply is no reasonable support for a 
finding that the veteran's right knee arthritis warrants a 
higher rating.  To that extent, the veteran's statements to 
the contrary are unsupported.

Similarly, while the veteran exhibits some varus deformity, 
the deformity is described by his examiners as mild in 
nature, and X-ray studies are consistently negative for any 
evidence of fracture or dislocation, or for any bony 
abnormalities apart from arthritic changes.  Accordingly, the 
evidence does not support a characterization of the veteran's 
right knee arthritis as analogous to nonunion of the tibia 
and fibula under DC 5262.

In light of these clinical findings, the Board concludes that 
the preponderance of the evidence supports a continuation of 
the currently assigned 10 percent evaluation.  Accordingly, 
an increased evaluation for the veteran's service connected 
right knee arthritis is not warranted.

With respect to contentions advanced as to 38 C.F.R. §§ 4.40 
and 4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), the Board notes that despite complaints of recurrent 
giving way and locking, VA examiners have consistently noted 
the absence of any weakness or incoordination associated with 
the right knee.  Moreover, although the May 1999 examiner 
concluded that the veteran would experience pain and some 
fatigue of the knee with repetitive motion and overuse of the 
leg, the examiner nevertheless concluded that the veteran 
retained good right knee function, and concluded that, even 
during flare ups, the veteran would be able to perform normal 
daily activities, although some restriction in climbing, 
squatting and crawling activities would be present.  
Moreover, while examiners noted that the veteran would 
experience diminished right knee motion during flare ups, 
they concluded, in essence, that the measurement of the 
consequent loss of motion was not possible without resort to 
speculation.  Accordingly, as the veteran retains 
substantially full range of right knee motion, without 
evidence of weakness or incoordination, and as the functional 
impairment associated with the veteran's right knee pain and 
fatigability, even during flare ups, is not shown to be in 
excess of that contemplated by the assigned evaluation of 10 
percent, the Board concludes that a higher evaluation under 
38 C.F.R. §§ 4.40 and 4.45 for right knee arthritis is not 
warranted.  See Johnson v. Brown , 9 Vet. App. 7, 11 (1996).

With respect to the post-operative residuals of right knee 
Osgood-Schlatter disease, the Board finds that the evidence 
of record demonstrates that the veteran's disability picture 
most nearly approximates the criteria for a 10 percent 
evaluation under DC 5257.  The evidence shows that while the 
veteran occasionally exhibits some mild anterior cruciate 
ligament laxity and looseness to anterior and posterior 
testing, there is no evidence of looseness to medial and 
lateral testing, and in any event VA examiners have 
consistently documented the absence of any associated 
instability.  Moreover, X-ray studies are consistently 
negative for any evidence of dislocation.  Accordingly, in 
light of the absence of any evidence of more than slight 
instability associated with the right knee, the Board 
concludes that the preponderance of the evidence supports a 
continuation of the currently assigned 10 percent evaluation 
for the post-operative residuals of right knee Osgood-
Schlatter disease.  38 C.F.R. § 4.14; see Johnson, supra. 

B.  Left knee disability

Based on the medical evidence on file the Board concludes 
that a 20 percent rating for the veteran's left knee 
arthritis is warranted.  The evidence demonstrates that the 
veteran's left knee is painful, with minimal crepitus, and 
that he experiences flare ups of varying frequency during 
which time his symptoms include increased pain and swelling 
requiring the use of ambulatory aids.  Moreover, the veteran 
has exhibited an antalgic gait and demonstrated as much as 10 
degrees of limitation in left knee extension.  In the Board's 
opinion, the evidence adequately establishes that the 
veteran's disability warrants an evaluation of 20 percent.  
However, the Board concludes that a rating in excess of 20 
percent is not warranted.

In this regard the Board notes that, despite evidence of pain 
and diminished left knee motion, the veteran nevertheless 
generally retains a significant level of left knee motion, 
even demonstrating full range of left knee motion at his most 
recent examination, and that in any event the veteran has 
never exhibited extension limited by more than 10 degrees or 
flexion limited to less than 100 degrees.  Moreover, the 
evidence shows that the veteran's left knee arthritis is 
minimal and that he retains good left knee function, 
including with respect to his flare ups, with no evidence of 
swelling, effusion, locking, giving way, weakness or 
incoordination, and that he is able to squat and to ambulate 
without the need for assistive devices.  In addition, 
although the veteran exhibits some varus deformity of the 
left knee, such deformity has consistently been described as 
mild in nature, and X-ray studies have demonstrated the 
absence of any fracture or other bony abnormality of the left 
knee, other than arthritic changes, and the veteran has not 
otherwise been found to have malunion of the tibia or fibula, 
as required for a 30 percent evaluation under DC 5262.  In 
essence, the record shows that his other impairment is 
contemplated by the assignment of a 20 percent evaluation.

With respect to contentions advanced as to 38 C.F.R. §§ 4.40 
and 4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), the Board notes that the record reflects that while 
the veteran has exhibited an antalgic gait on occasion, and 
that he reports symptoms of giving way and complains that 
flare ups of his arthritis are incapacitating, he is 
nevertheless able to ambulate without assistive devices much 
of the time, without any evidence of incoordination, and he 
has not demonstrated any weakness associated with his left 
knee.  Moreover, despite experiencing occasional episodes of 
significantly limited left knee motion, the veteran has 
consistently demonstrated substantially full range of knee 
motion on examination, and his examiners, while they agree 
that the veteran would exhibit fatigue with use of the knee 
as well as reduced knee motion with flare ups, nevertheless 
have concluded that the veteran retains good left knee 
function and is able to perform normal daily activities, and 
have indicated that an opinion concerning the degree of any 
loss of knee motion during flare ups would be speculative.  
Therefore, when all pertinent disability factors are 
considered, the Board must still conclude that the limitation 
of motion of the veteran's left knee does not more nearly 
approximate the criteria for a rating in excess of 20 
percent. 

With respect to the post-operative residuals of left knee 
Osgood-Schlatter disease, the Board finds that the evidence 
of record demonstrates that the veteran's disability picture 
most nearly approximates the criteria for a 10 percent 
evaluation under DC 5257.  The evidence shows that while the 
veteran occasionally exhibits some anterior cruciate ligament 
laxity and looseness to anterior and posterior testing, there 
is no evidence of looseness to medial and lateral testing, 
and in any event VA examiners have consistently noted the 
absence of any instability associated with the laxity or 
looseness.  Moreover, X-ray studies are consistently negative 
for any evidence of recent dislocation.  Accordingly, in 
light of the absence of any evidence of more than slight 
instability associated with the left knee, the Board 
concludes that the preponderance of the evidence is against a 
rating in excess of 10 percent for post-operative residuals 
of left knee Osgood-Schlatter disease.  38 C.F.R. § 4.14; See 
Johnson v. Brown , 9 Vet. App. 7, 11 (1996).

C.  Extra-schedular rating

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999) since the veteran has argued that his 
service-connected bilateral knee disabilities had interfered 
with his prior employment, and that he had retired in part 
due to those disabilities.  The Board notes, however, that he 
has not submitted any evidence in support of his contentions 
or identified available evidence which would support those 
contentions.  In any event, the veteran's retirement was 
admittedly voluntary, and not due solely to his knee 
disabilities, and the May 1999 VA examiner concluded that the 
veteran's knee disabilities in any event did not themselves 
preclude him from working.  The Board also notes that there 
is no evidence that the veteran's bilateral knee disabilities 
have necessitated frequent periods of hospitalization or that 
the manifestations of the disabilities are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 10 percent for post-
operative residuals of right knee Osgood-Schlatter disease is 
denied.

Entitlement to a rating in excess of 10 percent for right 
knee arthritis is denied.

Entitlement to a rating in excess of 10 percent for post-
operative residuals of left knee Osgood-Schlatter disease is 
denied.

Entitlement to a 20 percent disability rating for left knee 
arthritis is granted, subject to the provisions governing the 
payment of monetary benefits.


REMAND

Briefly, the veteran contends that the evaluation currently 
assigned his status post gastrectomy does not accurately 
reflect the severity of that disability.  In this regard the 
Board notes that VA treatment reports from 1995 document 
numerous gastrointestinal complaints and show that while the 
veteran initially denied experiencing symptoms such as 
nausea, fever and chills, he gradually began to report 
complaints associated with gastroesophageal reflux disease 
(GERD) and with a dumping syndrome, including symptoms of 
nausea, diaphoresis, tremors, diarrhea and constipation after 
large meals.  A February 1996 treatment note attributes the 
veteran's GERD and dumping syndrome to his gastrectomy.  The 
Board also notes that while esophagogastroduodenoscopy (EGD) 
in May 1995 and flexible sigmoidoscopy in April 1996 were 
essentially normal, endoscopy in July 1998 showed the 
presence of a gastric mass located at the gastrectomy 
anastomosis, which, per biopsy, was composed of an ulcer and 
anastomotic polyp.  EGD in September 1998 continued to show 
the presence of a large gastric polyp.  The Board notes that 
although the veteran thereafter reported that the polyp had 
been removed in January 1999 at the VA Medical Center (VAMC) 
at Ann Arbor, Michigan, the RO has not obtained VA treatment 
records for the period after September 1998.
 
The Board also notes that the veteran has not been afforded a 
VA examination of the disability for compensation purposes 
since February 1997.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should attempt to obtain 
medical records from the Ann Arbor, 
Michigan, VAMC for September 1998 to 
the present.

2.  Then, the RO should arrange for 
a VA gastroenterological examination 
of the veteran by a physician with 
appropriate expertise to determine 
the nature and extent of the 
veteran's service-connected status 
post gastrectomy.  All indicated 
studies, including EGD, should be 
performed.  The examiner should 
comment on the presence or absence 
of any nausea, sweating, circulatory 
disturbances after meals, diarrhea, 
hypoglycemic symptoms, weight loss, 
malnourishment and anemia associated 
with the veteran's disability.  If 
any gastrointestinal disorders other 
than the service-connected status 
post gastrectomy are identified, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any such 
disorders are etiologically related 
to the veteran's service-connected 
disability.  To the extent possible, 
the examiner should distinguish the 
manifestations of the service-
connected status post gastrectomy 
from those of any other 
gastrointestinal disorders present.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims 
files, including a copy of this 
REMAND, must be made available to 
the physician for proper review of 
the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
files was made.  The examination 
report must be typed. 

3.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue of entitlement to an increased 
rating for status post gastrectomy.

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, or if a timely Notice 
of Disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal; the veteran and 
his representative should be 
provided an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

